DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear whether “the… capacitive element” is a reference to the first capacitive element or some other element, and there is only one capacitive element recited in claim 1 so the reference to “each capacitive element” is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over McPherson (US 2008/0249523) in view of Woloszko (US 2011/0245826).
Regarding claims 1-5 and 7-9, McPherson discloses what can be considered a generic bipolar electrosurgical instrument including a body, elongated shaft, and jaws with at least one electrode on each jaw (fig. 1B, 4A-B, E41-16 being electrodes, see also paragraph [0024]). The instrument further includes a power cable having a number of conductive elements corresponding to the number of electrodes (23, fig. 1B, 4A-B), the cable being connected to an RF generator which includes a controller (20, fig. 1B and 2). McPherson teaches that any of the electrodes can be an active or return ([0041]). The instrument further includes the ability to sense various parameters ([0031]), which must include the ability to communicate that information to the controller (fig. 2) by elements that can be considered a “measurement conductor” in a “measurement cable.” McPherson does not disclose the use of capacitors between the electrodes and their associated conductive elements. However, using capacitors is common in the art for a wide range of reasons and Applicant has not disclosed that using capacitors in this manner produces an unexpected result. Woloszko discloses a bipolar electrosurgical instrument and teaches that capacitors can be provided between each electrode and the conductor which supplies that electrode with energy (510A-510D in fig. 5, [0045]). . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McPherson and Woloszko, further in view of Truckai (US 2002/0115997).
Regarding claim 6, the device of McPherson-Woloszko does not expressly disclose the use of a control cable. However, providing control elements on an instrument that communicate with a remote controller is very common in the art. Truckai, for example, discloses a bipolar electrosurgical instrument and teaches a control element can be positioned anywhere, including on a handle which would require the use of a control cable with a control conductor for communicating with the controller/generator ([0054]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of McPherson-Woloszko with any commonly known control structure, including a control element on the handle as taught by Truckai, and the attendant support structure, that would allow a user to control the procedure with the same hand holding the instrument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the use of a capacitor between an electrode and a lead .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.